Citation Nr: 0921557	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran had verified  active military service from April 
1943 to February 1946 and from October 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VA Regional Office (RO) that denied entitlement to service 
connection for PTSD and bilateral hearing loss.  The Veteran 
filed a timely appeal of these determinations to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence is against a showing that the Veteran 
currently has a diagnosis of PTSD that can be causally linked 
to an event or incident of his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in September 2005, and March, May, 
and November 2006, the Veteran was furnished notice of the 
type of evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's Surgeon General's 
Office records (his service treatment records were evidently 
destroyed by fire), service personnel records, post-service 
treatment records and reports, a VA examination report, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Entitlement to service connection.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a Veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
Veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

Following a review of the record, the Board finds that the 
Veteran's claim of service connection for PTSD must be 
denied.  

In this case, the medical evidence consists of the veteran's 
service records, post-service treatment records, and a VA 
examination report dated in February 2006.

With respect to the veteran's service records, the Board 
notes that a September 1946 Report of Physical Examination 
indicated a diagnosed of mild anxiety reaction, and the 
veteran was also noted to have a diagnosis of psychoneurosis 
in September 1945.

In order to determine whether the Veteran has a psychiatric 
disability, to include PTSD that is related to his military 
service the Veteran was afforded a VA examination dated in 
February 2006.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The Veteran's medical and military history were 
explored.  After examination, the Veteran was diagnosed with 
cognitive disorder not otherwise specified, unrelated to 
military service, mild.  The Veteran was not diagnosed with 
PTSD.  In this regard, the examiner indicated that the 
Veteran reported virtually no symptoms of psychiatric or 
psychological problems of any kind, including PTSD.  The 
examiner indicated that there was no evidence of 
hypervigilence, hyperalertness, intrusive recollections, 
dreams or nightmares, sleep disturbance, or any other 
psychological symptomatology.  Rather, the Veteran was noted 
to exhibit some confusion and apparent memory loss which the 
examiner indicted would suggest cognitive dysfunction of some 
kind, most likely related to aging.  

In light of the foregoing, the Board must deny the Veteran's 
claim.  In this regard, the Board notes that the VA examiner, 
who examined the Veteran and reviewed his claims file in 
connection with the claim, found that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  The medical 
evidence is against a finding that the Veteran suffers from 
PTSD in accordance with the provisions of 38 C.F.R. § 
4.125(a).  Without a current diagnosis, a claim of service 
connection cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has PTSD due to his 
service.  The Veteran, however, is not competent on his own 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Finally, this case can be distinguished from Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Clemons is a case in which 
the Board denied a claim for service connection for PTSD 
where the Veteran specifically requested service connection 
for PTSD, but the medical record included diagnoses of an 
anxiety disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied based on the absence of a 
current diagnosis.  The Court pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual 
claim may be.  The Court further noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.  Here, the Veteran has been 
diagnosed with a cognitive disorder, but not with any other 
mood disorders such as anxiety disorder or depression.  
Rather, only a cognitive disorder has been shown.  No further 
adjudication of other related psychiatric claims is thus 
warranted.

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  


REMAND

After reviewing the Veteran's claims file, the Board finds 
that the bilateral hearing loss claim must be remanded for 
additional development.  

In this case, the Board notes that the Veteran was afforded a 
VA examination in February 2006.  The Veteran was diagnosed 
with bilateral hearing loss for VA purposes.  38 C.F.R. 
§ 3.385.  The examiner, however also noted that there was no 
chart available for review at the time of the examination, 
and did not offer an opinion regarding whether the Veteran's 
hearing loss was related to his military service.  Upon 
remand, an additional VA examination is warranted to 
determine the current nature, extent and etiology of the 
Veteran's hearing loss, and to determine if the Veteran's 
condition is related to or had its onset during service.  
Pursuant to the VCAA, such an examination is required to 
adjudicate the Veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2008).  

Prior to affording the Veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
Veteran's claim should be associated with his claims file.  
The Veteran should be afforded an opportunity to submit any 
additional records that may be relevant to his claim.  In 
this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his hearing loss 
since service.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

2.  The RO should arrange for the Veteran's 
claims folder to be reviewed by the 
examiner who prepared the February 2006 VA 
examination report for the purpose of 
requesting an opinion regarding whether the 
Veteran has bilateral hearing loss that is 
related to his military service; if this 
cannot be arranged, another appropriate 
specialist may review the file.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in the 
examination report.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that the Veteran's 
hearing loss had its onset in service or is 
the result of his military service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  
        
3.  After completion of the foregoing, the 
RO should again review the claim.  If any 
determination remains adverse, the Veteran 
must be furnished with a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


